Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/20 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 10-14, 17-19, 22-23, 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clifford (US 2008/0262510).
(claims 1, 8, 18, 22) Clifford discloses: a body 100 (guide block) and method defining a channel (most distal part within disk 102 within which 112,114,104 pass through, Fig. 13B [0076]) and a reservoir 104 (Fig. 13B) in fluid communication with the channel; an electrode 110 disposed within the channel; a vent path 114 in fluid communication with the reservoir; and a valve 124 disposed in the vent path and configured to: (i)(ii) allow a fluid to flow from within the reservoir to an exterior of the apparatus, or prevent the fluid from entering the reservoir from the exterior of the apparatus based on pressure differentials and (iii) allow the fluid to enter the reservoir from the exterior of the apparatus when the differential pressure is greater than the predefined value. [0076,78,80]
(claim 2) Clifford further comprising a sealing element 102 disposed at a distal end of the body (Fig. 13a), the sealing element configured to form a seal against a surface of an ear canal of an ear to define a closed volume 150 (Fig. 16) between a tympanic membrane of the ear and the apparatus in fluid communication with channel. [0074]
(claims 3, 5, 7, 14, 17, 19, 25) wherein the fluid is a first fluid (atmospheric air), and further comprising a fluid conduit in fluid communication with at least one of the channel and the reservoir and configured to fill the channel, the reservoir, and the closed volume with a second fluid (an iontophoresis fluid including a therapeutic substance), the valve further configured to allow the second fluid to flow from within the reservoir to the exterior of the apparatus. [0080,85]
(claim 4) wherein the electrode is submerged in the second fluid after the fluid conduit fills the channel with the second fluid. [0085]
	(claims 10, 12, 18, 22-23, 26) the second fluid being iontophoresis fluid including a therapeutic substance controlled by a second valve (multiple vent tubes 114)
	(claim 11) sealing element (impression material 120)
	(claim 13) the electrode is submerged in the second fluid after the fluid conduit fills the channel with the second fluid [0070,78]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clifford.
Clifford discloses the invention as substantially claimed but does not directly disclose the valve 124 being an umbrella valve.  There is no specificity given for this particular type of valve thus, the valve used in Clifford (type of valve not specified), an umbrella valve or any other type of one-way valve would be an obvious design choice.

Claims 9, 21, 24 rejected under 35 U.S.C. 103 as being unpatentable over Clifford in view of Morriss et al. (US 8,840,602) (“Morriss”).
Clifford discloses the invention as substantially claimed but does not directly disclose the predefined value of the differential pressure between an interior of the reservoir and the exterior of the apparatus at which the venting operates to be 1 kPa.  Morriss, in the analogous art, teaches sparing patient discomfort from excessive pressurization by venting the space within the ear.  This value of 1kPa would represent a design choice value to ensure patient comfort.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Clifford to vent the space one direction or another at a predefined value of 1kPa to ensure the comfort to the patient as taught by Morriss.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEANNA K HALL/Primary Examiner, Art Unit 3783